Order dismissing appellant’s application to direct the payment by the Comptroller of the State of New York of a pension to appellant, pursuant to the provisions of section 65-a of the Civil Service Law, unanimously affirmed, without costs. The evidence taken upon the original application for an accidental death benefit and upon the reopening of the ease by consent of the parties in 1942, in the aspect most favorable to appellant, was insufficient, as a matter of law, to establish any accident within the meaning of section 65-a of the Civil Service Law. In view of this determination this court does not express any opinion with respect to the effect of subdivision 5 of section 54 of the Civil Service Law, as added by chapter 577 of the Laws of 1938, effective April 8, 1938, relating to the authority and duty of the Comptroller in the determination of retirement and death benefit claims. Present — Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ.